Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/565,109 and 16/100,116, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed application does not support, “re-training each model associated with a determined score that is outside a range of values based on the network traffic.”  The prior-filed application describes re-training the model based on a determined score having a value below a threshold value.  The application does not describe determining a score that is outside a range of values and re-training each model associated with a determined score that is outside a range of values based on the network traffic

Information Disclosure Statement

	The information disclosure statements (IDS) submitted on November 30, 2021, August 24, 2021, and May 20, 21 are in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS have been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 13-15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 10, 13, 16, and 18 of U.S. Patent No. 11,012,329 (“Patent ‘329”) in view of Chaoji et al. US Patent No. 10,380,498 (“Chaoji”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are substantially disclosed by claims of Patent ‘329 with the differences being obvious to one of ordinary skill in the art.
Instant Application
Patent ‘329
1. A method for monitoring network traffic over one or more networks using one or more network computers, wherein execution of instructions by the one or more network computers perform the method, comprising: 
1. A method for monitoring network traffic using one or more network computers, wherein execution of instructions by the one or more network computers perform the method comprising: 
providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks; 
monitoring one or more portions of network traffic to provide one or more metrics associated with a plurality of entities in one or more networks; 
providing one or more activity profiles for the one or more portions of the network traffic; 
employing the one or more portions of the network traffic to provide one or more activity profiles; 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more models; 
employing one or more models to determine one or more other activity profiles that correlate with the one or more activity profiles; 

monitoring one or more other portions of the monitored network traffic based on the one or more other activity profiles, wherein the determination of the one or more other activity profiles occurs separate from the monitoring of the one or more other portions of the network traffic; 
determining one or more scores for the one or more models based on one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic;

 re-training each model associated with a determined score that is outside a range of values based on the network traffic; and 
determining a score for each of the one or more models based on the occurrence of the one or more other portions of network traffic subsequent to the one or more portions of the network traffic; 

determining the one or more models that require re-training based on the determined score having a value that is below a threshold value; 

re-training the one or more determined models based on the network traffic; and 
providing one or more reports to one or more users.
providing one or more reports to one or more users.


As shown above, the claim of the application is substantially disclosed by Patent ‘329.  Claim 1 of Patent ‘329 differs in that the determination of whether the model requires re-training is based on the score having a having a value that is below a threshold value while claim 1 of the application discloses the determination based on the score being outside a range of values.  One of ordinary skill in the art would recognize that the language 
Claims 6-8, 14-15, and 20 are unpatentable over claims 1, 4, 7, 10, 13, 16, and 18 of Patent ‘329 and for the reasons give above with respect to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khanduja et al. US Patent Publication No. 2011/0055138 (“Khanduja”) in view of Gonzalez et al. US Patent Publication No. 2016/0301624 (“Gonzalez”) and Chaoji et al. US Patent No. 10,380,498 (“Chaoji”).


providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks (para. [0014] network monitor receives network activity data, type of information that may relate to a state of the network.  para. [0015] device status, task failure, transmission rates, error messages); 
providing one or more activity profiles for the one or more portions of the network traffic (para. [0015] based on the network activity data, generate events); 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more models (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event); 
providing one or more reports to one or more users (para. [0022] log file and associated with the event.  micro-workflow data may be displayed… in the event browser.  para. [0022] event messages to convey events that may be relevant to network administrator).
Khanduja teaches one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information).
Khanduja does not teach: determining one or more scores for the one or more models based on one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; and re-training each model associated with a determined score that is outside a range of values based on the network traffic. 

Chaoji teaches re-training each model associated with a determined score that is outside a range of values based on data (col. 12, lines 24-34. distribution of the ML model output data, distribution score.  col. 12, lines 51-61.  score distribution within a threshold range.  score distributions falling outside of the determined threshold range are retrained.  retraining the ML model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khanduja and Gonzalez with Chaoji’s disclosure of re-training each model associated with a determined score that is outside a range of values such that Khanduja’s model with a score outside the range is retrained based on the network data.  One of ordinary skill in the art would have been motivated to do so for benefits of identifying models performing within an acceptable range and improving the performance of the ML models (col. 2, lines 10-12; col. 3, lines 9-16).


a memory that stores at least instructions; and one or more processors that execute instructions that perform actions, comprising: 
providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks (para. [0014] network monitor receives network activity data, type of information that may relate to a state of the network.  para. [0015] device status, task failure, transmission rates, error messages); 
providing one or more activity profiles for the one or more portions of the network traffic (para. [0015] based on the network activity data, generate events); 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more models (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event); and 
providing one or more reports to one or more users (para. [0022] log file and associated with the event.  micro-workflow data may be displayed… in the event browser.  para. [0022] event messages to convey events that may be relevant to network administrator).
Khanduja teaches one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information).
Khanduja does not teach determining one or more scores for the one or more models based on one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; and re-training each model associated with a determined score that is outside a range of values based on the network traffic.

Chaoji teaches re-training each model associated with a determined score that is outside a range of values based on data (col. 12, lines 24-34. distribution of the ML model output data, distribution score.  col. 12, lines 51-61.  score distribution within a threshold range.  score distributions falling outside of the determined threshold range are retrained.  retraining the ML model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khanduja and Gonzalez with Chaoji’s disclosure of re-training each model associated with a determined score that is outside a range of values such that Khanduja’s model with a score outside the range is retrained based on the network data.  One of ordinary skill in the art would have been motivated to do so for benefits of identifying models performing within an acceptable range and improving the performance of the ML models (col. 2, lines 10-12; col. 3, lines 9-16).


providing one or more metrics based on network traffic that is associated with a plurality of entities in one or more portions of the one or more networks (para. [0014] network monitor receives network activity data, type of information that may relate to a state of the network.  para. [0015] device status, task failure, transmission rates, error messages); 
providing one or more activity profiles for the one or more portions of the network traffic (para. [0015] based on the network activity data, generate events); 
determining one or more other activity profiles that correlate to the one or more activity profiles based on one or more models (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event); and 
providing one or more reports to one or more users (para. [0022] log file and associated with the event.  micro-workflow data may be displayed… in the event browser.  para. [0022] event messages to convey events that may be relevant to network administrator).
Khanduja teaches one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information).
Khanduja does not teach determining one or more scores for the one or more models based on one or more other portions of network traffic occurring subsequent to the one or more portions of the network traffic; and re-training each model associated with a determined score that is outside a range of values based on the network traffic.

Chaoji teaches re-training each model associated with a determined score that is outside a range of values based on data (col. 12, lines 24-34. distribution of the ML model output data, distribution score.  col. 12, lines 51-61.  score distribution within a threshold range.  score distributions falling outside of the determined threshold range are retrained.  retraining the ML model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khanduja and Gonzalez with Chaoji’s disclosure of re-training each model associated with a determined score that is outside a range of values such that Khanduja’s model with a score outside the range is retrained based on the network data.  One of ordinary skill in the art would have been motivated to do so for benefits of identifying models performing within an acceptable range and improving the performance of the ML models (col. 2, lines 10-12; col. 3, lines 9-16).



Regarding claim 3, Khanduja in view of Gonzalez and Chaoji teach the method of Claim 1.  Khanduja teaches the method further comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more models (para. [0013] each node of the causal model may be associated with an event and probability that two events have a cause and effect relationship.  probabilities associated with each node may be may be refined over time); and 
employing the one or more models to determine one or more correlations between one or more portions of the one or more activity profiles or the one or more other activity profiles (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event).

Regarding claim 5, Khanduja in view of Gonzalez and Chaoji teach the method of Claim 1, further comprising: periodically retraining each of the models based on one or more of a score, a priority, or a category (Chaoji: col. 7, lines 1-15.  constantly monitor the performance of the deployed ML model, automatically initiate retraining of the deployed ML model.  col. 12, lines 51-61.  score distribution within a threshold range.  score distributions falling outside of the determined threshold range are retrained.  retraining the ML mode).


monitoring the one or more other portions of the network traffic based on the one or more other activity profiles (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information); and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event).

Regarding claim 9, Khanduja in view of Gonzalez and Chaoji teach the system of Claim 8, further comprising: employing one or more requests that include one or more parameters to select network traffic that is associated with the one or more activity profiles (Khanduja: para. [0012] editor 108, specify the conditions that may generate an event.  para. [0015] based on the network activity data and the rules specified through the policy editor, generate events.  para. [0028] editor adapted to allow a user to specify network activity that may cause an event to be generated).

Regarding claim 10, Khanduja in view of Gonzalez and Chaoji teach the system of Claim 8.   Khanduja teaches the system further comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more models (para. [0013] each node of the causal model may be associated with an event and probability that two events have a cause and effect relationship.  probabilities associated with each node may be may be refined over time); and 


Regarding claim 12, Khanduja in view of Gonzalez and Chaoji teach the system of Claim 8, further comprising: periodically retraining each of the models based on one or more of a score, a priority, or a category (Chaoji: col. 7, lines 1-15.  constantly monitor the performance of the deployed ML model, automatically initiate retraining of the deployed ML model.  col. 12, lines 51-61.  score distribution within a threshold range.  score distributions falling outside of the determined threshold range are retrained.  retraining the ML mode).

Regarding claim 13, Khanduja in view of Gonzalez and Chaoji teach the system of Claim 8.  Khanduja teaches the system further comprising: 
monitoring the one or more other portions of the network traffic based on the one or more other activity profiles (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information); and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event).



Regarding claim 17, Khanduja in view of Gonzalez and Chaoji teach the processor readable non-transitory storage media of Claim 15.  Khanduja teaches wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
employing one or more features of the one or more activity profiles and one or more activity profile histories to generate the one or more models (para. [0013] each node of the causal model may be associated with an event and probability that two events have a cause and effect relationship.  probabilities associated with each node may be may be refined over time); and 
employing the one or more models to determine one or more correlations between one or more portions of the one or more activity profiles or the one or more other activity profiles (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event).

Regarding claim 19, Khanduja in view of Gonzalez and Chaoji teach the processor readable non-transitory storage media of Claim 15, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: periodically retraining each of the models based on one or more of a score, a priority, or a category (Chaoji: col. 7, lines 1-15.  

Regarding claim 20, Khanduja in view of Gonzalez and Chaoji teach the processor readable non-transitory storage media of Claim 15.  Khanduja teaches, wherein execution of the instructions by one or more processors of the one or more network computers performs further actions comprising: 
monitoring the one or more other portions of the network traffic based on the one or more other activity profiles (para. [0022] micro-workflow data gathering may be triggered if the probability associated with a cause event and symptom event is high. micro-work flow data gather provides fine-grained data gathering.  requesting… more detailed information); and 
determining the one or more other activity profiles separate from the monitoring of the one or more other portions of the network traffic (para. [0016] relationship between symptom and causes events may be established by identifying the event in the causal models.  each symptom event associated with a potential cause event.  para. [0017] upon receiving a symptom event, evaluate the series of events leading up to a symptom event).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khanduja in view of Gonzalez, Chaoji, and Chan US Patent Publication No. 2019/0079979 (“Chan”).

Regarding claim 4, Khanduja does not tach the method of Claim 1, further comprising: monitoring performance of each model to provide one or more correlations between the one or more activity profiles and the one or more other activity profiles; and deactivating each model associated with each determined score that is outside the range of values.
Chan discloses monitoring performance of each model; and deactivating each model associated with each determined score that is below a threshold (para. [0206] remove or filter out one or more 

Regarding claim 11, the claim is a system claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 11 is rejected under a similar rationale as claim 4.

Regarding claim 18, the claim is a media claim corresponding to claim 4 and comprising similar subject matter.  Therefore, claim 18 is rejected under a similar rationale as claim 4.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khanduja in view of Gonzalez, Chaoji, and Ninan et al US Patent Publication No. 2017/0270105 (“Ninan”)

Regarding claim 7, Khanduja does not teach the method of Claim 1, further comprising: providing one or more weights to one or more correlations determined between one or more portions of the one or more activity profiles and the one or more other activity profiles, wherein the one or more weights are based on an importance of the one or more correlations to the one or more users.
Ninan discloses providing one or more weights to one or more correlations determined between at least a portion of the one or more activity profiles and one or more other activity profiles, wherein the one or more weights are based on an importance of a correlation to the one or more users (para. [0038] model 114 may describe relationships between various events.  each of the relationships between various 

Regarding claim 14, the claim is a system claim corresponding to claim 7 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 7.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Christodorescu et al. US Patent Publication No. 2018/0198812 (para. [0066] calculated accuracy score that provides a numerical representation of how accurate the behavior classifier model may be in characterizing network traffic packet behavior for a context class.  para. [0070] accuracy score of behavior classifier models may be recalculated or modified and classifier model retraining may be initiated.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445